       Case 3:19-cv-03425-JST Document 39-1 Filed 08/14/19 Page 1 of 7



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
     3150 Porter Drive
 3
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   1201 Third Ave., Suite 4900
     Seattle, WA 98101-3099
 9   Telephone: 206.359.8000
     Facsimile: 206.359.9000
10
     Attorneys for Plaintiff Niantic, Inc.
11

12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                       SAN FRANCISCO DIVISION
15

16   NIANTIC, INC., a Delaware corporation,        Case No. 19-cv-03425-JST

17                          Plaintiff,             SECOND DECLARATION OF ERIC LANZ
                                                   IN SUPPORT OF NIANTIC, INC.’S
18          v.                                     MOTION FOR PRELIMINARY
                                                   INJUNCTIVE RELIEF
19   GLOBAL++, an unincorporated
     association; RYAN HUNT, a.k.a.
20   “ELLIOTROBOT,” an individual;
     ALEN HUNDUR, a.k.a. “IOS N00B,”
21
     an individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26

27

28
                                                             SECOND DECLARATION OF ERIC LANZ
                                                                         Case No. 19-cv-03425-JST
       Case 3:19-cv-03425-JST Document 39-1 Filed 08/14/19 Page 2 of 7



 1   I, Eric Lanz, declare and state as follows:
 2           1.      I am a Senior Software Engineer at Niantic, Inc., a position I have held since
 3   February 2018. My responsibilities in this role include writing code for Niantic, analyzing
 4   malicious and suspicious applications (“apps”), and designing and implementing code security
 5   features to defeat hackers and malicious actors.
 6           2.      This second declaration is based on my personal knowledge, investigation, and
 7   review of Niantic’s business records and is made to the best of my knowledge, information, and
 8   belief. If called to testify regarding the facts set forth in this declaration, I could and would
 9   testify competently.
10           3.      This second declaration incorporates and relies upon my first declaration, which I
11   understand was submitted simultaneously with Niantic’s motion for preliminary injunctive relief.
12           4.      I understand that the defendants in this case have filed an opposition to Niantic’s
13   motion for preliminary injunctive relief, titled “Defendants Ryan Hunt and Alen Hundur’s
14   Opposition to Plaintiff Niantic, Inc.’s Motion for Preliminary Injunctive Relief” (the
15   “Opposition”). I also understand that the defendants in this case have filed a declaration from
16   defendant Ryan Hunt, titled “Declaration of Ryan Hunt in Support of Defendants Opposition to
17   Plaintiff’s Motion for Preliminary Injunction” (the “Hunt Declaration”). I have reviewed both
18   documents.
19           5.      Niantic has consistently and on an ongoing basis invested considerable time and
20   resources trying to implement additional technical measures designed to prevent defendants and
21   the Cheating Programs from copying and modifying Niantic’s Client Code, accessing Niantic’s
22   computers, and undermining the integrity of Niantic’s games. These have included adding
23   security measures to Niantic’s Client Code when Niantic has released new versions of its
24   legitimate apps, which generally occurs every two to three weeks. Those additional security
25   measures are intended to prevent modified versions of Niantic’s legitimate apps (including the
26   Cheating Programs) from connecting to Niantic’s servers.
27

28                                                      1
                                                                      SECOND DECLARATION OF ERIC LANZ
                                                                                  Case No. 19-cv-03425-JST
       Case 3:19-cv-03425-JST Document 39-1 Filed 08/14/19 Page 3 of 7



 1          6.      However, when Niantic has released new versions of its legitimate apps that
 2   contain updated security features, defendants have acted to evade and thwart these measures by
 3   identifying the pieces of Client Code that are intended to prevent modified versions of Niantic’s
 4   Client Code from connecting to Niantic’s servers, and either disabling those pieces of Client
 5   Code or implementing alternative mechanisms to evade that security measure. Since August
 6   2018, defendants have used different methods to accomplish this evasion, including by injecting
 7   code to skip the portions of code that impose the security measure, or by modifying inputs to the
 8   code and thereby causing the downstream execution of the code to skip security measures.
 9          7.      What this means, as a practical matter, is that Niantic has been engaged in an
10   ongoing technological “arms race” with the defendants. Each time Niantic has released a new
11   version of its legitimate apps that contain modifications intended to prevent defendants from
12   accessing, copying, and modifying Niantic’s Client Code and using it to create corresponding
13   new versions of their Cheating Programs, those security measures have ultimately proved
14   ineffective. Sometimes it took defendants a few days to defeat the new security measures,
15   sometimes they were able to defeat the protections almost immediately. Until Niantic filed its
16   lawsuit, defendants defeated Niantic’s technical measures in each instance in order to create new
17   versions of their Cheating Programs.
18          8.      The Opposition states that “[a]t least eight other spoofers of Niantic’s games
19   operate similar software to Global++.” Opposition at 2. Similarly, the Hunt Declaration states
20   that “[a]t least eight other spoofing vendors targeting Niantic’s games operate similar software.”
21   Hunt Declaration ¶ 9. Niantic was aware of some of these spoofing vendors, and only became
22   aware of others upon receiving the Hunt Declaration. I have now reviewed and am at least
23   marginally familiar with all of the other supposed spoofing programs identified in the Opposition
24   and the Hunt Declaration. They are not all comparable to the Cheating Programs for several
25   reasons, including:
26

27

28                                                    2
                                                                   SECOND DECLARATION OF ERIC LANZ
                                                                               Case No. 19-cv-03425-JST
       Case 3:19-cv-03425-JST Document 39-1 Filed 08/14/19 Page 4 of 7


            a.      To Niantic’s knowledge, none of the creators and distributors of the other
 1
                    supposed spoofing programs provided unauthorized derivative versions of all
 2                  three of Niantic’s games (Harry Potter: Wizards Unite, Pokémon GO, and
                    Ingress). Defendants, in contrast, have provided and may still provide
 3                  unauthorized derivative versions of all three of Niantic’s games (Potter++,
                    PokeGo++, and Ingress++ (sometimes called “Ingress Prime++”)).
 4
            b.      To Niantic’s knowledge, only a few of the other supposed spoofing programs
 5
                    incorporate copies of Niantic’s Client Code as the Cheating Programs do.
 6
            c.      To Niantic’s knowledge, only a few of the other supposed spoofing programs
 7                  scrape (i.e., access and collect) valuable game-related data from Niantic’s servers,
                    including point-of-interest data (“POI Data”) and ephemeral game information, as
 8                  the Cheating Programs do.
 9          9.      Additionally, to Niantic’s knowledge, at the time that Niantic filed this lawsuit,
10   the Cheating Programs provided by defendants were far and away the most popular vehicles for
11   cheating in Niantic’s games, and caused the most harm to Niantic. Based on my investigation, I
12   estimate that there were hundreds of thousands of accounts that used the Cheating Programs, and
13   that at least tens of thousands of users made Patreon donations to Global++ in order to unlock
14   cheating features before Niantic filed this lawsuit.
15          10.      The Opposition states that Niantic has not been diligent in pursuing its claims
16   against defendants. Opposition at 7-8, n.2. In fact, Niantic sought relief against defendants as
17   soon as it reasonably could, after undertaking the significant and costly investigation necessary
18   to identify defendants and fully understand the technical details of the Cheating Programs.
19          11.     The Opposition states that Niantic has “tak[en] no action against . . . numerous
20   other spoofing companies.” Opposition at 10. Defendants do not cite any basis for that claim
21   about Niantic’s enforcement efforts and I am unaware of any public sources from which
22   defendants could obtain such information. In fact, Niantic is constantly engaged in significant
23   and costly investigations and enforcement activities involving numerous entities that threaten the
24   integrity of Niantic’s gaming platform, including some of the entities identified in defendants’
25   Opposition. As explained in the Declaration of Phil Keslin (Dkt. 7-6), Niantic spends upwards of
26   $2 million annually to monitor for, design to defend against, and eliminate cheating and other
27   unauthorized activity.
28                                                     3
                                                                    SECOND DECLARATION OF ERIC LANZ
                                                                                Case No. 19-cv-03425-JST
       Case 3:19-cv-03425-JST Document 39-1 Filed 08/14/19 Page 5 of 7



 1          12.     The Opposition states that the Cheating Programs do not “supplant[]” Niantic’s
 2   legitimate apps in the marketplace. Opposition at 6. Similarly, the Hunt Declaration states that
 3   the Cheating Programs do not “supplant[]” Niantic’s legitimate apps. Hunt Declaration ¶ 7. In
 4   fact, in order to install and use the Cheating Programs, users must uninstall Niantic’s legitimate
 5   apps from their devices. Attached as Exhibit A is a true and correct March 19, 2019 screenshot
 6   from defendants’ now-defunct website (www.globalplusplus.com) instructing defendants’
 7   customers to remove Niantic’s legitimate apps from their devices in order to use the Cheating
 8   Programs, as follows: “2. If you have the original app on your iOS device, remove it from your
 9   device.” Attached as Exhibit B is a true and correct August 9, 2019 screenshot from the stand-
10   alone AppHaven app including similar instructions. As explained below, I believe that
11   defendants are currently using the AppHaven app to distribute the Cheating Programs.
12          13.     The Opposition states that “Global++ software was shut down immediately after
13   Defendants received” Niantic’s cease-and-desist letter, which I understand was sent on June 7,
14   2019. Opposition at 3. Similarly, the Hunt Declaration states that “Global++ software was shut
15   down immediately after Defendants received that letter, and it has not been restarted.” Hunt
16   Declaration ¶ 13. As explained in my first declaration, I saw no evidence that defendants
17   removed or limited the availability of the Cheating Programs until after Niantic filed this lawsuit
18   on June 14, 2019. In fact, after Niantic sent the cease-and-desist letter on June 7, 2019, but
19   before Niantic filed this lawsuit on June 14, 2019, defendants released a new version (version
20   R119) of their Pokémon GO Cheating Program, PokeGo++.
21          14.     The Opposition states that the Cheating Programs “have been taken offline” and
22   that the Cheating Programs “are no longer operating.” Opposition at 1, 7. It is true that the
23   original website used to distribute the Cheating Programs (www.globalplusplus.com) appears to
24   have been disabled. However, it appears that defendants continue to distribute at least one of the
25   Cheating Programs through the AppHaven app, a stand-alone app that is currently available.
26          15.     The owners and operators of AppHaven have used their Twitter account
27   (@apphaven1) to advertise all three of the Cheating Programs, as shown in Exhibit C (tweet
28                                                     4
                                                                    SECOND DECLARATION OF ERIC LANZ
                                                                                Case No. 19-cv-03425-JST
       Case 3:19-cv-03425-JST Document 39-1 Filed 08/14/19 Page 6 of 7



 1   from AppHaven Twitter account advertising all three Cheating Programs). In addition, at least
 2   one of the Cheating Programs (Ingress Prime++), and potentially all three, are currently
 3   available for download through the stand-alone AppHaven app, as shown in Exhibits D-1, D-2,
 4   and D-3 (August 9, 2019 screenshots from AppHaven app showing availability of Ingress
 5   Prime++, Takumi Pokego++, and iPotter for wizards, the latter two of which may be renamed
 6   versions of the PokeGo++ and Potter++ Cheating Programs). I therefore conclude that the
 7   AppHaven app is the current distribution platform for the Cheating Programs.
 8          16.       Based on my investigation, and for the reasons explained below, I further
 9   conclude that the AppHaven app is operated and controlled by defendants or their agents.
10          17.       Publicly available WHOIS information attached as Exhibit E shows that the
11   domain name globalplusplus.com was registered to a certain individual who purportedly resides
12   in Missouri. As noted above, defendants used the globalplusplus.com domain name for their
13   original website, through which defendants distributed the Cheating Programs before that
14   original website was disabled.
15          18.       Information from service provider Domains By Proxy, which is attached as
16   Exhibit F, shows that the domain name apphaven.org was also registered to the same individual
17   who purportedly resides in Missouri. The domain name apphaven.org was used for a website that
18   recently offered the Cheating Programs for download, as shown in Exhibits G-1 and G-2 (June
19   25, 2019 screenshots of apphaven.org website showing distribution of Cheating Programs).
20          19.       The apphaven.org website, which is no longer accessible, appears to have been a
21   precursor to the stand-alone AppHaven app. The apphaven.org website and the stand-alone
22   AppHaven app have offered the same programs for download and have used the same branding,
23   including the same blue-and-white logo. Compare Exhibit G-1 (June 25, 2019 screenshot of
24   apphaven.org website, showing use of blue-and-white logo) with Exhibit H (August 9, 2019
25   screenshot of AppHaven’s Patreon site explaining how to obtain the AppHaven app, showing use
26   of same logo).
27

28                                                     5
                                                                   SECOND DECLARATION OF ERIC LANZ
                                                                               Case No. 19-cv-03425-JST
       Case 3:19-cv-03425-JST Document 39-1 Filed 08/14/19 Page 7 of 7



 1          20.     Based on this evidence and my investigation, I conclude that the stand-alone
 2   AppHaven app is the latest iteration of the distribution platform for the Cheating Programs,
 3   which emerged after the original Global++ website and the apphaven.org website were disabled.
 4   I also conclude that the name of the individual who purportedly resides in Missouri, which is
 5   associated with both the globalplusplus.com domain name and the apphaven.org domain name,
 6   is either a pseudonym used by the individual named defendants or is the actual name of
 7   defendants’ agent.
 8

 9   I declare under penalty of perjury that the foregoing is true and correct.
10   Executed on ___________________,
                     August 14th      2019 in the City of ______,
                                                          Los Angeles State of California.


11
                                                  ____________________________
12
                                                  ERIC LANZ
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28                                                   6
                                                                  SECOND DECLARATION OF ERIC LANZ
                                                                              Case No. 19-cv-03425-JST
